Citation Nr: 0506715	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-38 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss.  

2.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30 (2004).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran apparently had active military service from 
November 1983 to November 1985; the dates of her service are 
not officially verified in the record.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied the veteran's 
claims for a compensable rating for hearing loss and for a 
temporary total convalescent rating under 38 C.F.R. § 4.30 
(2004).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.  


REMAND

The veteran checked a box in her VA Form 9, Appeal to the 
Board of Veterans' Appeals, dated in October 2004, to 
indicate that she wished to appear at a hearing at the local 
VA office before a Member of the Board in connection with her 
appeal.  In November 2004 the RO sent the veteran a letter to 
clarify whether she still wanted a hearing.  The veteran did 
not respond to the letter.  

The Board believes that no inferences can be drawn from the 
veteran's failure to respond to the November 2004 letter.  
Since the October 2004 VA Form 9 contains the only 
affirmative communication from the veteran regarding a desire 
for a hearing and the request for a hearing recorded therein 
has not been withdrawn, the Board must proceed on the 
assumption that the veteran continues to want to attend a 
Travel Board hearing in connection with her appeal.  

The file must therefore be returned to the RO so that a 
Travel Board hearing can be scheduled.  See 38 C.F.R. 
§ 20.703 (2004).  Accordingly, the case is remanded to the RO 
for the following action:  

The veteran should be scheduled for a 
Travel Board hearing at the RO.  

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until she receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

